DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 03/22/2022 have been received and entered into the case record.
Claims 23, 56, 61-64 and 72 have been canceled. 
Claims 1 and 59 are amended.
Claims 1, 24, 57-59, and 66 are pending in the application and examined on the merits.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 24, 57-59, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a “collagen precursor solution.” However the instant specification does not provide a definition nor a mention of the term. The specification only states that the invention may have a “gel precursor solution mixed with riboflavin” and that the “gel precursor solution” may be “a collagen solution” (Example 8).
“In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto. Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”
Therefore claim 1 and its dependent claims are rejected. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 24, 57-59, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a “collagen precursor solution” however the instant specification does not provide a definition for this term and thus the metes and bounds of the invention are unclear to one of skill in the art.
Claim 24 recites the limitation "the composition" in line 2.  There is insufficient antecedent basis for this limitation in the claim as newly amended claim 1, on which claim 24 depends, no longer recites a composition.
Therefore the invention is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 24, and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Joosten (1995. Journal of Neuroscience Research 41:481490) in view of Wollensak et al. (2007. Cornea 26 (5): 600-605), Knappe (Ophthalmologica 2011;225:95–104), Kapur et al. (2004. J Biomed Mater Res 68A: 235–243), Lambiase et al. (2000. Invest Ophthalmol Vis Sci. 41:1063–1069) and Brummer (2011. Investigative Ophthalmology & Visual Science 52 (9) 6363-6369; cited in PTO-892 filed 03/22/2021).
Regarding claim 1 and 57-59, Joosten teaches an injectable aqueous exogenous collagen solution which polymerizes in situ due to temperature change after 1 hour in order to heal lesions (i.e. wounds) in axons (Abstract, p. 488). Joosten further teaches that the in situ gelling collagen is more beneficial to regrowth than already polymerized collagen (Abstract). 
Joosten, however, does not teach the utilization of collagen with riboflavin and UVA in the hydrogel composition.
Wollensak et al. teaches that corneal tissue can be repaired via riboflavin and exposure to UVA light via collagen cross-linking (CXL) (Abstract). This is carried out by administering riboflavin (i.e. photosensitizer) drops repeatedly in order to induce an in vivo photocrosslinking reaction and wound healing is improved (p. 600, last paragraph).
It would be obvious to administer exogenous collagen with riboflavin and expose it to UVA light as taught by Wollensak in place of the  injectable temperature sensitive collagen hydrogel which is in situ crosslinked as taught by Joosten with a reasonable expectation of success.  An artisan would be motivated to utilize UVA and riboflavin to crosslink the hydrogel in wound healing of the cornea as Knappe et al. teaches that photochemical cross-linking of collagen fibers in corneal stroma by the addition of UVA light and riboflavin increases the overall stability significantly and the stiffening is produced without impairing corneal transparency (p. 96, 1st column). Additionally, Wollensak shows that collagen cross linking when utilized with riboflavin and UVA light is suitable for in vivo purposes. 
Joosten and Wollensak do not teach utilizing a growth factor with the aqueous solution of collagen and a photosensitizer. 
Kapur et al. teaches immobilizing growth factors such as NGF via photochemical means onto microporous gels (Abstract)
	It would be obvious to one of ordinary skill in the art to further include a growth factor such as NGF in the collagen containing hydrogel implant in the method of improving the repair of corneal tissue made obvious by Joosten and Wollensak et al. with a reasonable expectation of success. An artisan would be motivated to further include administration of NGF as NGF is a constitutive molecule present and produced in normal human and rat corneas. In vitro human and rat corneal epithelial cells produce, store, and release NGF and also express high-affinity NGF receptors. NGF plays an important role in corneal physiopathology and suggest that this neurotrophin may exert therapeutic action in wide-spectrum corneal diseases (Lambiase et al.; Abstract). Additionally, attaching and immobilizing NGF by Kapur et al.’s means, allows for a growth factor gradient to be established (Kapur et al.; Abstract).
	Regarding claim 24, the limitation regarding a change in viscosity is inherently taught by the combination of Joosten and Wollensak et al. as when photocrosslinking occurs in collagen, the viscosity changes as seen in collagen hydrogels which transition from a liquid to a solid phase. 
Regarding the limitation concerning covalent bonds and carbonyl groups of claim 59, Brummer et al. teaches that during corneal cross-linking (CXL) damaged corneas are treated with riboflavin and exposed to light (p. 6363-6364). Brummer et al. further discusses that it has also recently been identified that carbonyl groups and reactive oxygen species are essential to crosslinking and that recent work indicates that CXL generates cross-links not only between collagen molecules but also between proteoglycan core proteins (p. 6363). Finally, Brummer et al. discloses that current evidence supports that CXL is carbonyl dependent (p. 6366). Therefore the limitation of the photocrosslinking reaction that generates covalent bonds between adjacent segments of macromolecules that contain carbonyl functional groups is inherent to the collagen crosslinking method made obvious by Wollensak et al and Joosten.
Therefore the invention would be obvious to one of ordinary skill in the art. 

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Joosten (supra) in view of Wollensak et al. (supra), Knappe (supra), Kapur et al. (supra), Lambiase et al. (supra) and Brummer (supra) as applied to claims 1, 24 and 57-59 above and in further view of Ibusuki et al. (2007. TISSUE ENGINEERING 13(8): 1995-2001)
As discussed in the 103 rejection above, Joosten, Wollensak et al., Knappe, Kapur, Lambiase, and Brummer et al. make obvious a method of treating damaged corneal tissue via contacting the surface of the cornea with riboflavin and a hydrogel which comprises an aqueous solution of collagen and a growth factor and exposing the tissue to UV light wherein the collagen is crosslinked to the tissue. 
These references however do not teach that the light is blue light.
Ibusuki et al. teaches that collagen cross linking with riboflavin is initiated via blue light in a comparison study between riboflavin and Rose Bengal (p. 1996). Riboflavin did not appear to be toxic at any concentration (p. 1997).
It would be obvious to one of ordinary skill in the art to substitute the UV light as the light in the method of crosslinking collagen with riboflavin for the purpose of corneal tissue repair as taught by  Joosten, Wollensak et al., Knappe, Kapur, Lambiase, and Brummer et al. with blue light as taught by Ibusuki et al. with a reasonable expectation of success. Doing so would be substituting known equivalent light sources for the same purpose of activating the crosslinking of collagen that has been treated with riboflavin.
Therefore the invention would be prima facie obvious at the time of the effective filing date.

Response to Arguments

Applicant’s arguments filed 03/22/2022 have been considered and the previous 103 rejections have been modified in order to address the arguments regarding the newly recited limitations. Examiner agrees that previous references did not teach the new limitations of an aqueous solution administered to the corneal tissue comprising exogenous collagen, therefore the new primary reference of Joosten is utilized to address the utilization of aqueous exogenous collagen solutions crosslinked in situ combined with riboflavin and UVA as taught by Wollensak.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                           

/TAEYOON KIM/             Primary Examiner, Art Unit 1632